NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-08047

                COMMONWEALTH   vs.   ENEZ KOLENOVIC.



       Hampshire.      December 4, 2014. - June 23, 2015.

  Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                           & Hines, JJ.


Homicide. Constitutional Law, Assistance of counsel. Practice,
     Criminal, Capital case, New trial, Assistance of counsel.
     Intoxication. Mental Impairment. Evidence, Intoxication.



     Indictment found and returned in the Superior Court
Department on September 24, 1996.

     The case was tried before Mary-Lou Rup, J., and a motion
for a new trial, filed on March 18, 2003, was heard by her.


     Thomas H. Townsend, Assistant District Attorney, for the
Commonwealth.
     Michael R. Schneider for the defendant.


    HINES, J.   On February 2, 1999, a jury convicted the

defendant, Enez Kolenovic, of murder in the first degree on the
                                                                   2


theory of extreme atrocity or cruelty.1   The defendant's

conviction stems from the stabbing death of David Walker

(victim) during the early morning hours of September 16, 1996,

following an altercation between the two in a bar.     While the

defendant's appeal to this court was pending, he filed a motion

for a new trial arguing ineffective assistance of counsel and

error in the jury instructions.   We remanded the motion to the

Superior Court.2   The judge, who had been the trial judge,

granted the defendant's motion for a new trial based on

ineffective assistance of counsel.   The Commonwealth appealed.

We conclude that the judge erred and reverse the order allowing

the motion for a new trial.

     1.   Background.   a. Facts presented at trial.   From the

evidence presented at trial, the jury could have found the

following facts.   In the early morning hours of September 16,

1996, the defendant was riding in the back seat of his friend's

vehicle after a day spent consuming alcohol.    His friend, John

J. McCrystal, was driving; the defendant and another friend,


     1
       The jury did not find the defendant guilty of murder in
the first degree on the theory of deliberate premeditation.
     2
       The defendant also moved for a reduction of the verdict
pursuant to Mass. R. Civ. P. 25 (b), as amended, 420 Mass. 1502
(1995). The judge denied the motion as to the request for a
reduction in the verdict and the claimed error in the jury
instructions.
                                                                      3


Melissa Radigan, were seated in the back seat, and the victim

was sitting directly in front of the defendant in the front

passenger seat.    The defendant and the victim had had an

altercation earlier in the evening.     The group was on the way to

the defendant's house to continue drinking when the defendant

reached forward and slit the victim's throat.     McCrystal stopped

the vehicle, and the defendant got out, opened the front

passenger door, and pulled the victim to the ground.     The

defendant stabbed the victim multiple times while he lay on the

concrete.

         The defendant spent the hours before the murder drinking

to excess.     Beginning at approximately 12:45 P.M., the

defendant, accompanied by a friend, David Bruso, consumed at

least two beers and two double shots of one hundred proof

alcohol at a bar owned by McCrystal.3    At 2:30 P.M., the

defendant and Bruso left the bar, stopped at the liquor store

Bruso owned to obtain eight to ten single-shot bottles of one

hundred proof alcohol, and went to a barbecue at the local

Knights of Columbus hall.     The two consumed the single-shot

bottles, and the defendant also drank more than six beers and

more than four shots of seventy-proof alcohol.

     3
       John J. McCrystal owned the building housing both his bar
and the defendant's family's restaurant; he leased the
restaurant portion to the defendant's family.
                                                                     4


    While at the barbecue, the defendant ran into Radigan, who

was attending the event with her mother and sister.    For a brief

time, the defendant and Radigan left the barbecue and returned

to McCrystal's bar where they each had a drink. The two went

back to the barbecue, where they continued to drink and fell

down when they attempted to dance together.

    The defendant and Radigan left again at about 9:30 P.M. to

return to McCrystal's bar.    Later in the evening, the defendant

telephoned McCrystal to ask him to come to the bar to give the

two a ride home.    McCrystal arrived and saw the defendant and

Radigan in the restaurant portion of the building.    McCrystal

then entered the bar to wait.    The victim arrived shortly

thereafter.   The defendant and Radigan left the restaurant area,

entered the bar, and sat next to McCrystal.    The defendant

ordered a cognac on the rocks, and Radigan and McCrystal both

ordered a beer.    The bartender hesitated in serving the

defendant and Radigan because both appeared to "have been

drinking quite a bit."    The bartender served the two only after

McCrystal said he was driving them home.

    The altercation with the victim, a bar patron, began at

approximately 11 P.M.    The defendant had thrown a drink on

Radigan.   The victim reprimanded the defendant by telling him,

"You don't do that to a lady" and "You don't treat a lady like

that."   The defendant approached the victim, repeating, "Don't
                                                                   5


cross my path."   The defendant challenged the victim to take

their dispute outside; after trying to ignore the defendant, the

victim agreed.

     The two men continued their argument outside, frequently

bumping chests.   As the bar was across from the police station,

a police officer arrived quickly and asked them to break it up.

The officer recognized the two men and told them he did not want

any "problems out here on the street."   Each man responded that

there was no problem and returned inside.   The defendant then

bought the victim a beer.

     The parties were joined at the bar by Bruso, who had spent

several hours asleep in his vehicle after leaving the barbecue.

Bruso described the defendant's demeanor, noting that "his eyes

were very glossy.   He seemed very intoxicated to the point of

almost being asleep, but not asleep.   His eyes were open."

Although Bruso had seen the defendant intoxicated on many

occasions, he noted that "it was the drunkest I've ever seen

him."   Another patron, Irene Grigas, who arrived after the

altercation with the victim, similarly noted that she had never

seen the defendant in that state.   Bruso offered to give the

defendant a ride home but McCrystal told Bruso that he was

giving the defendant a ride.   Bruso left the bar.

     The bartender started to close the bar about 12:30 A.M. and

the defendant, Radigan, and McCrystal made plans to go back to
                                                                       6


the defendant's apartment to "keep the party going."      The victim

declined McCrystal's invitation to join them, opting instead to

assist the bartender in closing for the night.   Before

departing, the defendant went to the restaurant side of the

building, where he remained for about five minutes before

meeting with the others.   While inside, he put on a winter

jacket that he stored at the restaurant, even though the weather

was "nice" and the evening was an "Indian Summer September type

of night."

    McCrystal carried some beer to his vehicle, where he sat in

the driver's seat to await the defendant.   Radigan joined him

and sat in the front passenger seat.   The defendant arrived;

when he was told the victim would not be joining them, he

returned to the bar.   After a few minutes, the defendant emerged

from the bar followed by the victim.   The defendant asked

Radigan to get in the back seat.   Radigan complied and sat

behind McCrystal.   The defendant directed the victim to sit in

the front passenger seat and he sat in the back seat behind the

victim.

    McCrystal drove the short distance to the defendant's

apartment complex, stopping for a few minutes to talk to a

police cruiser that pulled alongside his vehicle.   About one

hundred yards from the complex, the defendant leaned forward and

put his arm around the victim.   McCrystal admonished them
                                                                      7


because he thought the two were "fooling around."     Radigan heard

McCrystal shouting and then saw the defendant lean forward

toward the victim.   In the immediate aftermath of that event,

both McCrystal and Radigan felt and saw blood.     McCrystal

stopped the vehicle.

     The defendant pulled the victim from the vehicle and

continued to stab him.     McCrystal shouted to the defendant to

stop and "get off him, you're going to kill him."     The defendant

replied, "I think it's too late for that."     McCrystal was able

to push the defendant off the victim when he noticed, for the

first time, that the defendant had a knife in his hand.

McCrystal recognized the knife as the type the defendant used at

his family's restaurant.

     The defendant said to McCrystal, "You've got to be with me

on this."   McCrystal responded, "What, are you crazy? . . . No

way."   The defendant's face then became more serious and he ran

past McCrystal into the driver's seat of McCrystal's vehicle.

McCrystal attempted to reach through the window and shut off the

engine but was unsuccessful.    In response to a resident's

telephone call, Scott J. Crevier, a Ware police officer, arrived

just as the defendant entered McCrystal's vehicle.     While the

defendant was turning the vehicle around in the parking lot,

Crevier attempted to block the exit with his cruiser.    The

defendant "narrowly missed" striking the cruiser and took off
                                                                    8


out of the parking lot.    After a high speed car chase, at times

approaching 110 miles per hour, police eventually were able to

apprehend the defendant, who resisted handcuffs until he was

sprayed with mace.

    Police accompanied the defendant to the hospital at 2:55

A.M. to be treated for the after-effects of the mace.    The

defendant smelled of alcohol and admitted to drinking a lot.

The emergency room physician did not perform any alcohol

ingestion evaluation because the defendant's "gait was normal,

his speech was clear, his coordination was intact, [and] he was

cooperative."   Later, at the police station, a police officer

observed that the defendant's eyes were "bloodshot, glassy, and

watery"; his speech was "very slow"; and he "took a while" to

answer questions.

    The victim was pronounced dead at 1:28 A.M.    The medical

examiner who performed his autopsy opined that the victim

suffered a "major fatal wound" that was one inch deep and six

and one-half inches long and wrapped from the midline of the

victim's neck to behind his ear.   The victim had a total of nine

knife wounds to his neck, head, chest, abdomen, shoulder, and

back.

        The defendant presented an intoxication defense at trial,

seeking to persuade the jury that because of his long-standing

history of alcoholism and his excessive consumption of alcohol
                                                                     9


in the twelve hours preceding the killing, he was not capable of

forming the specific intent required for deliberately

premeditated murder or to act with extreme atrocity or cruelty

in causing the victim's death.     Three witnesses -- David Bruso,

Irene Grigas, and Dr. Robert A. Fox, Jr. -- testified in support

of the defendant's theory of defense.

         As already noted, Bruso and Grigas recounted aspects of

the day of drinking and the defendant's demeanor while in their

presence.    Dr. Fox, a psychiatrist with an expertise in

substance abuse, opined that because of the defendant's level of

intoxication at the time of the killing, the defendant's

thinking and reasoning functions would have been highly impaired

and his higher functions required to premeditate, form intent,

or to process what he was doing would have been impaired.     He

opined that the defendant's blood alcohol content at the time of

the murder was likely between .26 and .3 per cent,4 and explained

the physiological effects of alcohol on the body, including on

the ability to think, reason, remember, make connections, and

concentrate, and the lowering of a person's inhibitions.



     4
       Two breathalyzer tests were administered to the defendant
approximately four hours after the murder. At that time, his
blood alcohol level registered .17 and .16 per cent. The
defendant's blood alcohol content at the time of the murder was
extrapolated from these two tests.
                                                                   10


     b.   The motion for a new trial.5   In his motion for a new

trial, the defendant argued that trial counsel was ineffective

in "fail[ing] to fully investigate, present and argue evidence

of the defendant's severe neuropsychiatric disorders."    The

judge conducted an evidentiary hearing and considered first the

"performance prong" of the Saferian test, or whether counsel's

performance fell "measurably below that which might be expected

from an ordinary fallible lawyer."   Commonwealth v. Saferian,

366 Mass. 89, 96 (1974).   The judge concluded that the defendant

met the performance prong of the Saferian test because "further

evaluation of the defendant's mental condition would have done

nothing to diminish and potentially much to enhance the only

possible defense available to the defendant."

     As a preface to our analysis of the Commonwealth's claim of

error, we summarize the evidence presented at the hearing and

relied on by the judge in her decision.6    The evidence at the

hearing consisted of testimony from trial counsel; Dr. Fox, the


     5
       We note that the judge devoted an extraordinary level of
attention to the issues raised by the defendant's motion. The
motion for a new trial was filed on March 21, 2003, and after a
series of hearings, the motion, which was analyzed in two
comprehensive memoranda of decision issued on January 19, 2010,
and November 12, 2013, was allowed.
     6
       Because we do not reach the prejudice prong of
Commonwealth v. Saferian, 366 Mass. 89 (1974), we do not detail
the evidence on that issue.
                                                                    11


expert retained by trial counsel to conduct a pretrial

assessment of the defendant's history of alcohol dependence and

intoxication level; and affidavits from three experts, retained

after trial.

    The defendant's trial counsel, found by the judge to be an

experienced and successful criminal trial attorney, was retained

by the defendant's family to represent the defendant at the

trial.   The attorney met with the defendant ten or more times in

preparation for the trial.     During those meetings, he "perceived

no evidence of mental illness or impairment" and received no

information from the defendant or his family to suggest any

mental abnormality.   Recognizing, however, that the defendant

was highly intoxicated at the time of the murder, the attorney

retained the services of Dr. Fox and requested an opinion

whether, because of the defendant's alcohol consumption, the

defendant had the "ability to form the specific intent necessary

for first degree murder."    Although the request was limited to

this question, counsel did not object to a full psychiatric

evaluation of the defendant.

    Dr. Fox examined the defendant over the course of eight

hours and thereafter advised trial counsel that he was prepared

to opine at trial that the defendant was incapable of forming

the specific intent required for murder in the first degree.       In

a letter written subsequent to the initial meetings with counsel
                                                                  12


and a few days before trial, Dr. Fox stated his opinion to "a

reasonable degree of medical certainty . . . that [the

defendant] was unable to appreciate the wrongfulness of his act

and was unable to conform his conduct to the requirements of

law."   He also informed counsel that he believed that the

defendant had a dual diagnosis of posttraumatic stress disorder

(PTSD) and alcoholism, and suggested further testing by a PTSD

expert.   Counsel, however, declined to seek further evaluation

of the defendant for PTSD after meeting with Dr. Fox several

times during the trial preparation and after considering all of

the other information available from his investigation into the

case.   He decided, as a matter of strategy, to pursue only an

intoxication defense and to limit Dr. Fox's trial testimony to

the defendant's history of alcohol dependence and intoxication

at the time of the murder.

     Counsel's explanation for this strategic choice was that he

believed, based on his experience as a criminal defense lawyer,

"that juries almost never accept an insanity defense."   The

attorney added that (1) he believed a dual defense based on both

intoxication and PTSD could cause a loss of credibility with the

jury and the PTSD defense could water down the substantial

evidence he had developed to support an intoxication defense;

and (2) he was skeptical of some of Dr. Fox's conclusions and

thought the PTSD defense was based on a "shaky factual
                                                                  13


foundation."    He believed there was a "real chance that [the

intoxication] evidence was strong enough to win a manslaughter

verdict" because it was based on undisputed evidence

demonstrating the defendant's lengthy history of alcoholism and

extreme amount of alcohol he had consumed at the time of the

killing.    He noted as well his concern that a defense of lack of

criminal responsibility would allow the Commonwealth's experts

to have access to the defendant and vitiate the advantage of the

overwhelming evidence of the defendant's intoxication.7

     The judge credited the attorney's explanation of his

strategic decisions and his recollection that he had discussed

the decision with the defendant, who had agreed with counsel's

strategy.   In addition, she found that defense counsel "did not

ignore Dr. Fox's opinion that the defendant suffered as well

from PTSD, [but] he made a tactical decision that the PTSD

defense suggested by Dr. Fox was unlikely to succeed."    The

judge also found that trial counsel "vigorously argued all the

evidence [and] succeeded in part, as the jury found the

defendant not guilty of murder by deliberate premeditation."     At

the same time, she noted that counsel had only a rudimentary

     7
       The judge noted that only McCrystal disputed the extent of
the defendant's intoxication but observed that McCrystal had a
"clear motive" to minimize because of the possibility of a civil
lawsuit as the owner of the bar where the defendant consumed
alcohol in the hours before the killing.
                                                                    14


understanding of PTSD and had based his decision to forgo

further investigation of the condition on his personal

assessment of the defendant during their meetings.    In addition,

she noted defense counsel's "general lack of faith in psychiatry

. . . as a defense in criminal trials."

    Dr. Fox confirmed that he had reported his PTSD diagnosis

to trial counsel in advance of the trial and advised the

attorney to pursue further evaluation of that condition.      Dr.

Fox recalled that at one of the trial preparation meetings,

trial counsel advised him that he intended to present only the

intoxication defense and explained that his questions during the

trial would be limited to that issue.   In recounting his

pretrial involvement with trial counsel, however, Dr. Fox

criticized counsel's strategic choices and testified that he

disagreed with counsel's intoxication defense strategy.     He

expressed "frustrat[ion]" that he did not have the "opportunity"

for a full discussion of the issue with counsel.     As to this

point, however, the judge found that Dr. Fox told defense

counsel that "PTSD might be a defense worth pursuing" and that

"further evaluation and objective testing would be useful if the

defense were to be presented in court" (emphases added).      The

judge made no finding that Dr. Fox ever expressed to counsel his

disagreement with the trial strategy.   As the trial record
                                                                  15


demonstrates, Dr. Fox testified at trial in accordance with

trial counsel's defense strategy.

     The three experts, in their affidavits based on extensive

posttrial testing and interviews with defendant's family,

definitively diagnosed the defendant with PTSD and other mental

diseases, including alcohol dependency, brain injury,

intermittent explosive disorder, dysthymic disorder, social

phobia, generalized anxiety disorder, and several unspecified

personality disorders.8    All of these experts opined that

because of the defendant's multiple mental disorders, he lacked

the capacity to appreciate the wrongfulness of his conduct and

to conform his conduct to the requirements of the law.

     2.   Discussion.   a. Standard of review.   "In the absence of

constitutional error, a motion for a new trial is addressed to

the sound discretion of the trial judge," Commonwealth v. Smith,

381 Mass. 141, 142 (1980), who may grant a new trial "if it

appears that justice may not have been done."    Mass. R. Crim. P.

30 (b), as appearing in 435 Mass. 1501 (2001).    Judges are to

apply the rule 30 (b) standard rigorously and should grant such

motion only if the defendant comes forward with a credible

reason that outweighs the risk of prejudice to the Commonwealth.

     8
       The experts did not all diagnose the same mental diseases,
with the exception of posttraumatic stress disorder, alcohol
dependency, and brain injury.
                                                                     16


Commonwealth v. DiCicco, 470 Mass. 720, 728 (2015), citing

Commonwealth v. Fanelli, 412 Mass. 497, 504 (1992).     On the

Commonwealth's appeal of the grant of a defendant's motion for a

new trial, we consider whether the judge committed a significant

error of law or abuse of discretion in allowing the defendant's

motion.   Commonwealth v. Lane, 462 Mass. 591, 597 (2012).       That

discretion, however, "is not boundless and absolute."     See

Commonwealth v. Genius, 402 Mass. 711, 714 (1988).    Under the

abuse of discretion standard, the issue is whether the judge's

decision resulted from "a clear error of judgment in weighing

the factors relevant to the decision . . . such that the

decision falls outside the range of reasonable alternatives"

(quotation and citation omitted).9   L.L. v. Commonwealth, 470

Mass. 169, 185 n.27 (2014).

     On review, "[a] judge's findings of fact after an

evidentiary hearing on a motion for a new trial will be accepted

if supported by the record."   Commonwealth v. Walker, 443 Mass.

213, 224 (2005).   Where, as here, the motion judge is also the


     9
       In L.L. v. Commonwealth, 470 Mass. 169, 185 n.27 (2014),
we "retired" the prior standard for abuse of discretion that
deferred to the judge except on a showing that "no conscientious
judge, acting intelligently, could honestly have taken the view
expressed by [her]" (quotation and citation omitted). While
deference is still appropriate, the revised abuse of discretion
standard confirms that an appellate court is entitled to correct
a decision that is based on an erroneous view of the law or a
clearly erroneous assessment of the evidence.
                                                                   17


trial judge, we give "special deference" to the judge's findings

of fact and the ultimate decision on the motion.   Lane, 462

Mass. at 597.   We consider the record in its entirety, however,

to determine whether "there exists in the record before us

evidence to support the judge's decision to order a new trial."

Id., quoting Commonwealth v. Preston, 393 Mass. 318, 324 (1984).

    b.   Ineffective assistance of counsel.   "Where a new trial

is sought based on a claim of ineffective assistance of counsel,

the burden of proving ineffectiveness rests with the defendant."

Commonwealth v. Montez, 450 Mass. 736, 755 (2008), citing

Commonwealth v. Comita, 441 Mass. 86, 90 (2004).   We begin the

analysis with an overview of the legal principles underlying the

judge's allowance of the defendant's motion for a new trial on

the ground of ineffective assistance of counsel.   Under the

familiar Saferian test, a defendant is denied constitutionally

effective assistance of counsel if the representation fell

"measurably below that which might be expected from an ordinary

fallible lawyer," and that the performance inadequacy "likely

deprived the defendant of an otherwise available, substantial

ground of defence."   Saferian, 366 Mass. at 96.   The Saferian

test is implicit recognition that the constitutional interest

undergirding the assistance of counsel jurisprudence is the

right to a fair trial.   Although a claim of ineffective

assistance of counsel may not prevail unless counsel's
                                                                   18


performance affects the fairness of the trial, we need not reach

that analysis if we determine that counsel's representation did

not fall measurably below that which might be expected from an

ordinary fallible lawyer.   See Commonwealth v. Haley, 413 Mass.

770, 775 (1992).   See also Strickland v. Washington, 466 U.S.

668, 689 (1984) ("[T]he purpose of the effective assistance

guarantee . . . is simply to ensure that criminal defendants

receive a fair trial," not to "improve the quality of legal

representation, although that is a goal of considerable

importance to the legal system").   "In cases where tactical or

strategic decisions of the defendant's counsel are at issue, we

conduct our review with some deference to avoid characterizing

as unreasonable a defense that was merely unsuccessful."

Commonwealth v. Valentin, 470 Mass. 186, 190 (2014), quoting

Commonwealth v. White, 409 Mass. 266, 272 (1991).   This measure

of deference is as it must be because, ultimately, counsel alone

has the benefit of the full factual picture that dictates the

choice of those matters to be revealed to the fact finder and

those that are better left unexposed to court room scrutiny.

From that vantage point, counsel "knows best how to defend a

client."   Commonwealth v. Glover, 459 Mass. 836, 843 (2011).

    Where, as here, the defendant's ineffective assistance of

counsel claim is based on a tactical or strategic decision, the

test is whether the decision was "'manifestly unreasonable' when
                                                                     19


made."   Commonwealth v. Acevedo, 446 Mass. 435, 442 (2006),

quoting Commonwealth v. Adams, 374 Mass. 722, 728 (1978).      The

inquiry involves both temporal and substantive considerations.

The temporal consideration limits the effect of hindsight by

requiring a focus on the point in time when counsel made the

challenged strategic decision.   Glover, 459 Mass. at 843,

quoting Commonwealth v. Fenton F., 442 Mass. 31, 38 (2004).

Substantively, "[o]nly 'strategy and tactics which lawyers of

ordinary training and skill in the criminal law would not

consider competent'" are manifestly unreasonable.   Commonwealth

v. Pillai, 445 Mass. 175, 186-187 (2005), quoting Commonwealth

v. Levia, 385 Mass. 345, 353 (1982).

    c.   Manifest unreasonableness of counsel's strategic

decisions.   Deference to the motion judge's discretion

notwithstanding, see Commonwealth v. Lucien, 440 Mass. 658, 669-

670 (2004), we conclude for the reasons explained infra that the

record before us lacks support for the judge's ruling that

counsel's duty to provide constitutionally effective assistance

of counsel compelled further investigation of Dr. Fox's PTSD

diagnosis and the presentation of a defense based on that

diagnosis.

    First, the judge erred by misapplying the "manifestly

unreasonable" test to the facts of this case.   Reasonableness in

the context of an ineffective assistance of counsel claim is an
                                                                     20


objective standard that measures counsel's conduct against that

which "lawyers of ordinary training and skill in the criminal

law" would consider competent.    See Pillai, 445 Mass. at 186-

187.   See Saferian, 366 Mass. at 96.    Although our cases

applying the manifestly unreasonable test have not precisely

marked the limits of a trial attorney's prerogative to make

strategic decisions, we have been clear that reasonableness does

not demand perfection.   Valentin, 470 Mass. at 190.    See

Strickland, 466 U.S. at 691.     Nor is reasonableness informed by

what hindsight may reveal as a superior or better strategy.

Commonwealth v. Bernier, 359 Mass. 13, 17 (1971).      Counsel may

strive for perfection, but only competence or the avoidance of a

"serious incompetency" is required.     Walker, 443 Mass. at 225.

The manifestly unreasonable test, therefore, is essentially a

search for rationality in counsel's strategic decisions, taking

into account all the circumstances known or that should have

been known to counsel in the exercise of his duty to provide

effective representation to the client and not whether counsel

could have made alternative choices.     Id. at 227-228.   Counsel's

strategic choices did not yield an outcome favorable to the

defendant and, in hindsight, he could have done more or made

different choices.   Nonetheless, those strategic choices were

rational and entirely consistent with what "lawyers of ordinary

training and skill in the criminal law" would deem to be
                                                                  21


competent.   Pillai, 445 Mass. at 186-187; Saferian, 366 Mass. at

96.

      Counsel's decision to forgo further investigation of the

defendant's mental state was an informed exercise of his

prerogative to decide on the defense strategy.   As the judge

found, counsel was aware of the options but made the strategic

decision that a lack of criminal responsibility or diminished

capacity defense was unlikely to succeed and that further

investigation was unnecessary.   Indeed, Dr. Fox's letter of

January 5, 1999, proposing these options to counsel suggested

that it would have been necessary to pursue further

investigation only if counsel intended to choose either defense.

Because counsel had done what was necessary to identify the

defense options based on PTSD, we discern no basis to hold that

he was required to exhaustively explore and identify the

constellation of mental diseases later identified in the

posttrial examinations.   See Commonwealth v. Candelario, 446

Mass. 847, 856-858 (2006).    Cf. Walker, 443 Mass. at 223.

Contrast Commonwealth v. Roberio, 428 Mass. 278, 280 (1998),

S.C., 440 Mass. 245 (2003).

      In reviewing the judge's assessment of defense counsel's

strategy, we cannot blind ourselves to what counsel and other

experienced trial attorneys know all too well:   the extreme

difficulty in successfully defending a murder case based on a
                                                                   22


lack of criminal responsibility defense.10    Walker, 443 Mass. at

226 & n.2 (affirming judge's finding of no ineffective

assistance of counsel and noting "insanity verdicts are rare,

even when . . . there is strong evidence of mental illness or

bizarre human conduct").   We reiterate here the judge's

references to counsel's concern that a lack of criminal

responsibility defense would expose the defendant's mental

condition to examination by the Commonwealth's experts.     This

possibility was a powerful disincentive to pursue a defense

based on a newly diagnosed condition that likely would have been

undermined by the Commonwealth's expert.     Given the substantial

agreement of all the trial witnesses, including the

Commonwealth's witnesses, on the defendant's extreme

intoxication at the time of the killing, counsel was entitled to

weigh this factor more heavily in his strategic choice of a

defense.   From the perspective of the hypothetical lawyer of

ordinary skill and training, the choice between a defense that,

in counsel's reckoning at least, would require riding "two

horses," and a viable alternative defense based on the factually

unassailable intoxication defense developed by counsel, would


     10
        See, e.g., Commonwealth v. Rosenthal, 432 Mass. 124, 124-
125 (2000) (defendant convicted of murder despite insanity
defense where victim's organs were removed and impaled on
stake).
                                                                  23


pose little difficulty.    Thus, we conclude that the judge's

implicit finding that the hypothetical attorney of ordinary

skills and training would perceive a "serious incompetency" in

counsel's strategy to forgo an insanity defense in this case was

error.    See Saferian, 366 Mass. at 96.

     Further, the adequacy of counsel's performance is supported

by Dr. Fox's agreement to testify at trial in accordance with

counsel's strategy to defend against the indictment based only

on the intoxication defense.11   Dr. Fox's participation in the

trial on these terms would not have communicated to counsel the

fundamental disagreement that Dr. Fox asserted at the posttrial

proceedings.    Rather, counsel likely would have assumed that his

approach was acceptable from a medical point of view.    See

Commonwealth v. Gaboriault, 439 Mass. 84, 95 (2003) (rejecting

defendant's claim that trial counsel was manifestly unreasonable

by failing to obtain expert's opinion on criminal responsibility

prior to trial where counsel obtained opinion from another

expert and this expert did not volunteer such opinion until

after trial).   Where this is the case, we see no basis to fault

counsel for elevating his concern for a viable legal defense

     11
        Dr. Fox testified as a witness for the defense as
requested by counsel notwithstanding his advice that "PTSD might
be a defense worth pursuing" and that "further evaluation and
testing would be useful if the defense were to be presented in
court."
                                                                   24


over a possible alternative approach likely fraught with

difficulty.

     The judge's assessment of counsel's performance also is a

factor in our analysis.   Here, the judge found that defense

counsel "is one of the most experienced and successful criminal

trial attorneys in Western Massachusetts" and that, except for

the strategic decision challenged by the defendant in his motion

for a new trial, "counsel's performance at trial was in all

other respects exemplary."   Significantly, the judge also found

that counsel "took appropriate steps to investigate various

defenses" and "did not ignore [the defense expert's] opinion

that the defendant suffered . . . from PTSD."   Where counsel's

performance is "in all other respects exemplary,"12 we are

persuaded that the measure of deference generally accorded to

counsel's strategic choices was not applied in this case.

     As a closing observation on this issue, we emphasize that

caution is warranted in any suggestion that an attorney

representing a defendant in a murder case must submit to the

advice of a chosen expert.   Medical experts are not attorneys.

A defendant's legal counsel is uniquely qualified to assess the


     12
       The judge noted that "counsel vigorously argued all the
evidence . . . [and that the] impairment defense appeared to
have succeeded, in part, as the jury found the defendant not
guilty of murder by deliberate premeditation."
                                                                    25


nuances that attend the development of the trial strategy.       See

Glover, 459 Mass. at 843.   Although counsel's strategic choices

are always open to review, we are hesitant to endorse an

analytical approach to ineffective assistance of counsel claims

that permits a retained expert to support or otherwise cooperate

with the defense strategy at trial and later repudiate that

participation by criticizing or attacking the very role he

played in the trial.

    We appreciate that our appellate cases offered no clear

guidance to the judge in her analysis of counsel's strategic

choices; however, the cases relied upon by the judge do not

require a finding that counsel's strategic decisions were

manifestly unreasonable.    In Walker, 443 Mass. at 223, the issue

centered on counsel's decision not to investigate a defense of

lack of criminal responsibility.    Despite defense counsel's

knowledge in that case that the defendant had years prior

attempted suicide and had been discharged from the armed

services for psychological reasons, id. at 225-226, the court

held that because of "scant" evidence that the defendant had a

history of mental health problems, counsel's decision not to

investigate lack of criminal responsibility was not a manifestly

unreasonable strategic choice.     Id. at 227-228.   The judge

extrapolated from Walker a constitutional duty to explore fully

the nature and extent of defendant's PTSD, apparently based on
                                                                  26


the defendant's presentation of "strong expert opinion evidence

that he suffered from mental illness at the time of the

homicide."   According to this logic, if counsel was excused from

the obligation to investigate a lack of criminal responsibility

defense where the evidence of mental disease was minimal or

nonexistent, then counsel is obliged to investigate where there

is strong evidence of such a condition.

    The judge's reference to the "strong" posttrial evidence of

the defendant's mental illness at the time of the homicide

suggests an undue reliance on hindsight.    As we often have

cautioned, a court may not apply the benefit of hindsight in

assessing counsel's strategic choices.     See Strickland, 466 U.S.

at 680; Glover, 459 Mass. at 843.   The issue for the judge

considering ineffective assistance of counsel on this ground is

whether the strategic choice was reasonable at the time made.

See Strickland, supra; Glover, supra.     We reiterate that despite

the substantive appeal of the new information, the issue should

not be resolved by giving undue weight to facts unearthed during

counsel's posttrial research.   Rather, the issue is whether

counsel was under a duty to make that same inquiry based on what

he knew or should have known at the time of his trial

preparation.   Here, trial counsel already was aware of the

implications of the defendant's PTSD diagnosis and made a
                                                                    27


rational choice to rely on a different defense; he was under no

duty to seek further expert opinion on the point.

    Candelario, 446 Mass., also relied on by the judge, does

not support the finding that counsel's strategic choices were

manifestly unreasonable.     In Candelario, supra at 853, trial

counsel retained a mental health expert to evaluate the

defendant before trial.    Although the expert diagnosed the

defendant with a frontal lobe deficit, trial counsel decided not

to present an insanity defense and focused instead on winning a

verdict of murder in the second degree or manslaughter.     Id. at

853-854.   This court affirmed the denial of a motion for a new

trial where the evidence suggested that the defendant was a

malingerer and his mental health issues were contrived, and

concluded that trial counsel's decision was reasonable in light

of the obvious "weaknesses in a defense of lack of criminal

responsibility."    Id. at 854, 856-857.   Thus, Candelario is in

accord with the view stated above that defense counsel may

reject an expert's opinion of a defendant's mental condition if

it is in the best interest of the trial strategy.     Glover, 459

Mass. at 843.

    c.     Prejudice.   Based on our conclusion that the judge

erred in ruling that counsel's strategic choice to forgo further

investigation of the defendant's mental condition and to present

only an intoxication defense were manifestly unreasonable, we
                                                                  28


need not address the issue of prejudice.   Glover, 459 Mass. at

844-845.

                                   Order granting motion for
                                     a new trial reversed.